Case 20-13745-mdc   Doc 12   Filed 09/18/20 Entered 09/18/20 10:27:07   Desc Main
                             Document     Page 1 of 6
Case 20-13745-mdc   Doc 12   Filed 09/18/20 Entered 09/18/20 10:27:07   Desc Main
                             Document     Page 2 of 6
Case 20-13745-mdc   Doc 12   Filed 09/18/20 Entered 09/18/20 10:27:07   Desc Main
                             Document     Page 3 of 6
Case 20-13745-mdc   Doc 12   Filed 09/18/20 Entered 09/18/20 10:27:07   Desc Main
                             Document     Page 4 of 6
Case 20-13745-mdc   Doc 12   Filed 09/18/20 Entered 09/18/20 10:27:07   Desc Main
                             Document     Page 5 of 6
Case 20-13745-mdc   Doc 12   Filed 09/18/20 Entered 09/18/20 10:27:07   Desc Main
                             Document     Page 6 of 6
